IN THE UNITED STATES DISTRICT COURT FOR THE

DISTRICT OF NEW HAMPSHIRE

 

JULIA O. FAIGEL DMD, P.C.,

Plaintiff,

V. DEMAND FOR JURY TRIAL

IADMD HOLDINGS, LLC,

Defendant.

 

 

Civil Action No.: 1:18-cv-00797-SM

ATTACHMENT TO JOINT MOTION TO EXTEND DEADLINES
ESTABLISHED IN THE JOINT PROPOSED DISCOVERY PLAN (Doc. No. 20)

 

 

 

 

 

 

 

 

 

 

 

 

 

Scheduling Designation Current Proposed
Deadline Deadline
Motions to Dismiss-L[ADMD 10/15/2018 No Change
Motions to Dismiss-Faigel 11/2/2018 No Change
Disclosure of Claims Against Unnamed Parties 1/7/2019 No Change
Joinder of Additional Parties 2/8/2019 No Change
Third-Party Actions 2/8/2019 No Change
Amendment to Pleadings 2/8/2019 No Change
Disclosure of Experts and Experts’ Written Reports 4/16/2019 No Change
Disclosure of Rebuttal Experts and Rebuttal Experts’ 5/16/2019 No Change
Written Reports
Supplementation of Experts’ Reports 8/1/2019 No Change
Completion of Discovery 8/1/2019 No Change
Motions for Summary Judgment 8/1/2019 8/15/2019

 

 

 

 

JOINT MOTION TO CONTINUE AND EXTEND DEADLINES —- CIVIL FORM 3

Page 1 of 2

 
 

 

 

 

 

Scheduling Designation Current Proposed

Deadline Deadline
Challenges to Expert Testimony 8/15/2019 No Change
Trial 10/16/2019 11/13/2019

 

 

 

23918656

 

JOINT MOTION TO CONTINUE AND EXTEND DEADLINES —- CIVIL FORM 3

Page 2 of 2
